Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 01/27/2021.
Allowable Subject Matter
Claims 7, 14, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 7 recites the wall of the guide wire lumen extends through the balloon interior of the proximal balloon. Claim 14 recites the shaft lumen and the guide wire lumen are arranged coaxially with one another, where the guide wire lumen is surrounded by the shaft lumen.
The Office agrees the art of record fails to teach or suggest these features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8-13, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0271090 (Shaked et al.)
Regarding claim 1, 8-10, 13 Shaked discloses as shown in Figures 20, 22A-22D, 33A a catheter device capable of recanalisation of an occlusion in a vessel, comprising: a catheter shaft first (main elongate element 316, see paragraph [0116]) extending along a longitudinal axis having a distal end portion, a proximal balloon (proximal balloon 324, see paragraph [0116]) arranged at the distal end portion, the proximal balloon being sized capable of anchoring the catheter shaft in the vessel and for opening the occlusion, wherein the proximal balloon has a balloon interior into which a fluid medium can be introduced to expand the proximal balloon, a distal balloon (distal balloon 325, see paragraph [0116]) arranged at the distal end portion distally from the proximal balloon, the distal balloon being sized capable of initially opening the occlusion, wherein the distal balloon has a balloon interior into which a fluid medium can be introduced in order to expand the distal balloon, a guide wire lumen (auxiliary elongate element 334, see paragraph [0117]), a guide wire (branch guidewire 338, see paragraph [0120]) capable of being guided in the guide wire lumen, wherein a diameter (generally indicated as A) of the proximal balloon transverse to the longitudinal axis of the catheter shaft in a fully expanded state is greater than a diameter (generally indicated as B) of the distal balloon transfer to the longitudinal axis of the catheter shaft in a fully expanded state, wherein the catheter shaft as has shaft lumen surrounded by a wall, the shaft lumen being capable of introducing a fluid medium into the balloon interior of the proximal balloon and into the balloon interior of the distal balloon to expand the proximal and distal balloon, wherein the shaft lumen leads into the balloon interior of the proximal balloon, and the balloon interior of the distal balloon is fluidically connected to the shaft lumen via the balloon interior of the proximal balloon, wherein the wall of the shaft lumen extends through the balloon interior of the proximal balloon, the shaft lumen is fluidically connected to the balloon interior of the distal balloon, and the wall of the shaft lumen has at least one lateral outlet opening arranged in the balloon interior of the proximal balloon, via which outlet opening a fluid medium can be introduced into the balloon interior of the proximal balloon to expand the proximal balloon, where the shaft lumen and the guide wire lumen extend adjacently in the catheter shaft.

.

    PNG
    media_image1.png
    175
    709
    media_image1.png
    Greyscale

Shaked discloses wherein the catheter device has an elongate guide element (fixed wire 326, see paragraph [0116]) formed separately from the guide wire having a distal end portion which protrudes from the distal balloon.
Shaked fails to disclose in the embodiment in Figure 20, the guidewire lumen surrounded by the catheter shaft, and an opening at the distal end portion of the catheter shaft via which the guide wire can be guided out from the guide wire lumen and from the catheter shaft, the opening is arranged such that the guide wire can extend with a portion of the guide wire outside the distal balloon.
In a related embodiment Shaked teaches a similar a guide wire lumen (auxiliary elongated element 734, see paragraph [0098]) as shown in Figure 33A, which is surrounded by the catheter shaft and an opening at the distal end portion of the catheter shaft via which the guide wire can be guided out from the guide wire lumen and from the catheter shaft.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Shaked by rearranging the location of the auxiliary element such that the guidewire lumen surrounded by the catheter shaft, and an opening at the distal end portion of the catheter shaft via which the guide wire can be guided out from the guide wire lumen and from the catheter shaft, the opening is arranged such that the guide wire can extend with a portion of the guide wire outside the distal balloon, as taught in Figure 33A, because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results or because it would only require the rearrangement of a part, without modifying how the device operates. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Regarding claims 2, 11, 12 Shaked discloses wherein a proximal end portion of the guide element is connected to a wall of the shaft lumen, wherein a proximal end portion of the guide element is 

Regarding claim 3, Shaked is silent as to the guide element extends through the balloon interior of the distal balloon, wherein the distal end portion of the guide element is guided out from the distal balloon at a distal end of the distal balloon.
In a related embodiment, Shaked teaches the guide element (fixed core wire 530, see paragraph [0126]) extends through the balloon interior of the distal balloon, wherein the distal end portion of the guide element is guided out from the distal balloon at a distal end of the distal balloon. [0126].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Shaked by substituting the fixed wire 326 for the fixed core wire 530 such that the guide element extends through the balloon interior of the distal balloon, wherein the distal end portion of the guide element is guided out from the distal balloon at a distal end of the distal balloon because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 16, Since Shaked discloses the balloons can be inflated to a diameter 1.25 mm -10 mm, the Office interprets Shaked as disclosing the diameter of the proximal balloon in the fully expanded state is capable of being twice as big as the distal balloon, if the proximal balloon is inflated to a diameter of 2.50 mm and the distal balloon is only inflated to a diameter of 1.25 mm. See paragraph [0097].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0271090 (Shaked et al.) in view of U.S. Patent Publication Number 2003/0127158 (Abrahams et al.)
Regarding claim 4, Shaked fails to disclose the guide element is formed by a wire that is visible under x-ray. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date to modify the catheter disclosed by Shaked by substituting the material of the coils disclosed by Abrahams for the material of the fixed wire such that the guide element is formed by a wire that is visible under x-ray because it would only require the simple substitution one known alternative material for another to produce nothing but predictable result.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0271090 (Shaked et al.) in view of U.S. Patent Number 7,001,420 (Speck et al.)
Regarding claim 6, Shaked fails to disclose wherein the guide wire lumen of the catheter is surrounded by a wall. 
Speck, from the same field of endeavor teaches a similar catheter device as shown in Figures 1, 3 wherein a guidewire lumen of the catheter is surrounded by a wall (intermediate layer 43 and outer layer 44, coiled support member 42, see col. 6, lines 38-54), for the purpose of providing a shaft with a thin wall which is also highly resistant to collapse while maintaining good flexibility. See col. 5, lines 51-56.
It would have been obvious to one of ordinary skill in the art, before the effective filing date to modify the catheter disclosed by Shaked to surround the guide wire lumen disclosed by Shaked with the layer 43 and outer layer 44, coiled support member 42 in order to provide the lumen with a thin wall which is also highly resistant to collapse while maintaining good flexibility.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0271090 (Shaked et al.) in view of U.S. Patent Number 4,990,139 (Jang)
Regarding claim 15, Shaked fails to disclose at least one x-ray marker arranged in the balloon interior the proximal balloon on a wall of the guide wire lumen

It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter device disclosed by Shaked to include the markers taught by Jang arranged in the balloon interior the proximal balloon on a wall of the guide wire lumen in order to track those positions of the balloons.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0271090 (Shaked et al.) in view of U.S. Patent Publication Number 2007/0250169 (Lang)
Regarding claim 17, Shaked fails to disclose the diameter of the proximal balloon in the fully expanded state is more than 10-times as big as the diameter of the distal balloon in the fully expanded state.
Lang, from the same field of endeavor teaches a similar catheter device as shown in Figure 2, wherein the diameter of the proximal balloon in the fully expanded state is more than 10-times as big as the diameter of the distal balloon in the fully expanded state. See paragraph [0073].
It would have been obvious to one of ordinary skill in the art, before the effective fling date of the claimed invention to modify the device disclosed by Shaked substituting the proximal and distal balloons disclosed by Shaked for the ones disclosed by Lang such that the diameter of the proximal balloon in the fully expanded state is more than 10-times as big as the diameter of the distal balloon in the fully expanded state because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0271090 (Shaked et al.) in view of U.S. Patent Publication Number 2005/0102020 (Grayzel	)

Grayzel, from the same field of endeavor teaches a similar catheter device as shown in Figure 1, where it is known to make balloons more rigid than convention balloons in order configure them to be inflated at a higher pressure. See paragraph [0004],[0049].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Shaked by substituting the material of the distal balloon for a more rigid material taught by Grayzel because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. The applicant argues Shaked fails to disclose “an opening at a distal end portion of the catheter shaft via which the guide wire can be guided out from the guide wire lumen and from the catheter shaft” because the side guidewire 338 does not extend out of the distal opening 320 of the catheter’s distal end 320.
In response, the Office respectfully disagrees. The claim recites “an opening at a distal end portion of the catheter shaft” and not “an opening at a distal end of the catheter shaft”, which the applicant argues.
It remains the position of the Office that Shaked teaches an opening at the distal end portion of the catheter shaft, because the opening of side guide wire 338 is in a portion (generally indicated as B), which is distal to another portion (generally indicated as A), and thus necessarily a distal end portion.

    PNG
    media_image2.png
    384
    756
    media_image2.png
    Greyscale

	The applicant’s remarks regarding the rejection of claims 1, 6-10, 13 under Hiblar and 1, 5, 14, 15 under Jang have been considered and are persuasive. Those rejections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771